Citation Nr: 0529240	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  05-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 
1997, for the award of service connection for disabilities of 
the left and right ankles.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a left ankle disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to June 
1964, and from June 1971 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision, which implemented a July 2004 
grant of service connection by the Board, assigned separate 
20 percent evaluations for the veteran's left and right ankle 
disabilities, and an effective date of October 20, 1997.

The Board notes that the veteran submitted the claim which is 
currently at issue in October 1997, when his representative 
forwarded a memorandum to the RO accompanied by a written 
statement of the veteran and several doctors' statements.  
The RO found, in April 1998, that new and material evidence 
had not been submitted to reopen the veteran's previously 
denied claim for service connection for a bilateral ankle 
disorder.  The veteran submitted a notice of disagreement 
(NOD) in June 1998.  The RO issued a statement of the case 
(SOC) in November 1998.  The veteran perfected his appeal in 
January 1999.

In November 2002, the Board issued a decision declining to 
find that new and material evidence had been received to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral ankle disorder.  The veteran then 
appealed his claim to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a Joint Motion to vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In a May 2004 Order, the Court granted the Joint Motion, 
vacated the Board's November 2002 decision, and remanded the 
matter to the Board.

In a July 2004 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claim for entitlement to service connection for a bilateral 
ankle disorder, and granted the veteran's claims for service 
connection.


As noted above, in an August 2004 rating decision, the RO 
assigned a 20 percent evaluation for each of the veteran's 
service-connected ankle disabilities.  The veteran then 
submitted an NOD as to that rating decision in February 2005, 
and perfected his appeal as to the current issues in April 
2005.

The issues of entitlement to initial evaluations in excess of 
20 percent for service-connected right and left ankle 
disabilities are addressed in the Remand portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  A May 1987 rating decision confirmed the denial of 
service connection for a bilateral ankle disorder.  The 
veteran did not perfect an appeal of that decision, and it 
therefore became final.

2.  On October 20, 1997, the veteran submitted his request to 
reopen the claim, which led to the grant of service 
connection and to the current appeal as to the effective date 
of benefits.


CONCLUSION OF LAW

The criteria for establishing an effective date earlier than 
October 20, 1997, for service connection for disabilities of 
the left and right ankles are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.400(b)(2)(i) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's initial claim for service connection for a 
bilateral ankle disorder was filed in March 1965.  It was 
denied by the RO, and no appeal was filed.  After his second 
service discharge, he sought to reopen his claim in 1973, and 
again was denied benefits.  An unsuccessful attempt to reopen 
the claim was filed in 1980, and, on appeal, in March 1982 
the Board issued a decision denying the benefits sought.

In January 1983, the veteran requested reopening of the 
claim, submitting a personal statement and a letter from a 
physician.  The RO determined in February 1983 that the 
proffered documents did not constitute new and material 
evidence, and confirmed the previous denial of service 
connection. 

In September 1986, the veteran submitted what was styled as 
an "informal claim" via his representative, and in November 
1986 the veteran submitted a followup statement, again 
seeking service connection for a bilateral ankle disorder.  
In December 1986, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection.

In a notice of disagreement, received by the RO in February 
1987, the veteran requested a personal hearing.

In February 1987, the RO issued an SOC as to the veteran's 
claim.  The transmittal letter sent to the veteran indicated 
that he should submit his argument on the VA Form 9 that was 
attached to the SOC if he wanted to appeal his claim to the 
Board.

In April 1987, the veteran testified at a local hearing 
before a Decision Review Officer (DRO) at the RO.  He 
explained that he had no injuries prior to his entrance into 
military service just after his graduation from high school, 
and said he sustained injury to his ankles during basic 
training.  The DRO explained that the hearing would be 
transcribed and a copy would be sent to the veteran.  Then 
the RO would make another decision on his claim, based upon 
all the evidence of record.  He was told that he had not yet 
completed his appeal by furnishing the required appeal 
statement.  The DRO informed the veteran that, if the 
decision remained adverse to him, he should submit the 
substantive appeal (VA Form 1-9) to perfect the appeal to the 
Board.  The veteran indicated that he understood those 
procedures.

In May 1987, the RO issued a rating decision confirming the 
previous decision and again denying the veteran's claim.  He 
was informed in the notice letter which accompanied the 
rating decision that, if he wished to pursue his appeal, he 
should refer to the SOC dated in February 1987.  He did not 
respond, and the record is silent for any further contact by 
the veteran or his representative for 10 years.

As noted in the Introduction, above, on October 20, 1997, the 
veteran submitted a request to reopen his previously denied 
claim for service connection for a bilateral ankle disorder, 
with the assistance of his then representative.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

The Board further notes that the veteran's disagreement with 
the effective date for the payment of compensation represents 
a "downstream issue" from the claim for service connection.  
Therefore, separate VCAA notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (Holding that if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
an NOD which raises a new issue, 38 U.S.C. § 7105(d) requires 
VA to take proper action and issue an SOC if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).

In a November 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
April 2005 SOC and June 2005 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the veteran's claims, and that the 
SOC issued by the RO clarified what evidence would be 
required to establish entitlement to an earlier effective 
date.  The veteran and his attorney responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2005 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Moreover, the Joint Motion filed 
with the Court contained extensive discussion of the VCAA.  
It would be anomalous for the veteran's attorney to assert at 
this late date that she and the veteran have not had the full 
duty and assistance benefits of the VCAA.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).




The U.S. Court of Appeals for Veterans Claims has made it 
plain that the date of the filing of a claim is controlling 
in determinations as to effective dates.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.31 (2005).

It is clear from the record that the veteran filed the 
reopened claim that resulted in the current appeal in October 
1997.  The veteran and his attorney do not dispute this fact.  
Therefore, in its August 2004 rating decision, the RO 
assigned an effective date of October 20, 1997, the date the 
veteran filed his request to reopen the claim.

However, the veteran has contended that the proper effective 
date for the grant of service connection is instead in 
September 1986.  During that month, the veteran's 
representative filed an "informal claim" for benefits, 
which was followed by a statement of the veteran in November 
1986 seeking reopening of the claim for service connection 
for bilateral ankle disorders.  The veteran has contended 
that the RO improperly adjudicated the veteran's claim at 
that time and that, because of this, the appeal is still 
open.  Therefore, he believes his effective date is the date 
he filed that claim, in September 1986.

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.200, 20.302 (2004).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based upon evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103).

The veteran's September 1986 claim was adjudicated by the RO 
in December 1986.  He submitted a timely NOD in February 1987 
and was issued an SOC in February 1987.  He was notified of 
the action necessary to substantiate his appeal to the Board.  
However, the veteran did not submit a timely VA Form 9 or 
similar statement outlining his intention to appeal his 
claim.  Thereafter, the veteran testified at a local DRO 
hearing at the RO in February 1987.  Without determining 
whether or not a veteran's testimony at the RO can constitute 
a substantive appeal, the Board finds that it is clear from 
the transcript of that hearing that the veteran did not 
intend for his testimony to constitute an appeal to the 
Board.  Indeed, toward the end of the hearing, the DRO 
specifically informed the veteran that he had not yet filed 
his substantive appeal, and told him of the action necessary 
to do so.  The veteran verbalized his understanding.  
Therefore, there is no indication that the veteran intended 
his hearing testimony to constitute his substantive appeal.  
Even a very liberal interpretation of the veteran's hearing 
transcript does not lead to a conclusion that it constituted 
a substantive appeal.  Furthermore, the contention that the 
hearing transcript constituted a substantive appeal is 
without legal underpinning.  The precedent decision in Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993), cited by the 
appellant's attorney, held that testimony at a hearing, once 
reduced to writing, can be construed as an NOD for the 
purpose of initiating an appeal, but the filing of an NOD is 
not in issue here.

Moreover, the veteran has contended that the RO never re-
adjudicated his claim after the submission of additional 
evidence, consisting of his hearing testimony before the DRO.  
However, this is inaccurate.  In a May 1987 rating decision, 
the RO re-adjudicated the veteran's claim, considering all 
the evidence of record.  To argue that another SOC was 
required at that time in lieu of the RO's letter would exalt 
form over substance.  The notice letter clearly informed the 
veteran that, if he wished to appeal that decision, he should 
refer to the SOC he had received in


February 1987.  There was no further communication from the 
veteran or his representative until June 1997.  Therefore, 
there having been no substantive appeal filed before the 
expiration of the appeal period, the RO's decision was final.

In summary, contrary to what has been contended by and on 
behalf of the veteran, there is no evidence that his claim 
was improperly adjudicated in 1986-1987, or that the denial 
of the request to reopen the claim at that time was not 
final.  In addition, the RO properly assigned an effective 
date corresponding with with the date of the receipt of the 
veteran's current claim, as is required under the 
regulations.


ORDER

An effective date earlier than October 20, 1997, for the 
award of service connection for disabilities of the left and 
right ankles, is denied.


REMAND

With regard to the veteran's claims for initial evaluations 
in excess of 20 percent for his service-connected right and 
left ankle disabilities, the Board notes that in June 2005 he 
underwent a VA examination of the joints.  That examination 
was performed in the course of the veteran's separate claim 
for a total disability rating based upon individual 
unemployability, which is not on appeal to the Board at this 
time.  However, the report included an examination of the 
veteran's feet and ankles.  The examination report is 
associated with the claims file.  38 C.F.R. § 19.31(b)(1) 
(2005) requires that the RO issue an SSOC in response to new 
evidence, or in some way readjudicate the veteran's claim, to 
include an evaluation of all the evidence of record.  This 
has not been done.  In addition, the veteran did not submit a 
waiver of initial RO review of this VA examination report.


Therefore, these claims are REMANDED for the following:

The RO should re-adjudicate the veteran's claims 
for initial evaluations in excess of 20 percent for 
his service-connected right and left ankle 
disabilities.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issues currently on appeal since the June 
2005 SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


